United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 21-3064
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                   Markese D. Watkins, also known as Lil Mark

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: December 14, 2021
                             Filed: December 17, 2021
                                   [Unpublished]
                                  ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Markese Watkins appeals the sentence imposed by the district court1 after he
pleaded guilty to charges related to several armed robberies, pursuant to a written plea

      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
agreement containing an appeal waiver. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging his
sentence.

       Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (stating that this court reviews de novo the validity and
applicability of an appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (explaining that an appeal waiver will be enforced if the appeal
falls within the scope of the waiver, the defendant knowingly and voluntarily entered
into the plea agreement and the waiver, and enforcing the waiver would not result in
a miscarriage of justice).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal falling outside the
scope of the waiver. Accordingly, we dismiss this appeal based on the appeal waiver,
and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-